pe es ea es oe om department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division release number release date legend org organization name address address org address certified mail dear date xx date person to contact taxpayer_identification_number identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia april 20xx this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you did not operate for the benefit for the private interest of a private_shareholder_or_individual as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return you have filed taxable returns on form_1120 for the years ended december 20xx december 20xx december 20xx and december 20xx with us processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing acting director eo examinations letter catalog number 34198j tax exempt and government entities oivision org address department of the treasury internal_revenue_service flair dr 2nd floor el monte ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication sec_892 report of examination form_6018 sincerely sunita b lough director eo examinations letter catalog number 34809f schedule number or exhibit form io 886-a date name of organization taxpayer org explanation of items tax identification_number year period ended 20xx legend org organization name address address dir-3 dir-4 dir-5 2n directors companies xx date city city co-1 thru co-9 4th 5th 6th 7th gil ot president president state state dir-1 dir-2 issue whether the activities conducted by org org throughout the years of its existence were in compliance with the rules and regulations under the internal_revenue_code the code sec_501 o l o g whether org’s net_earnings inure to the benefit of its officers and board members within the meaning of the income_tax regulations the regulation sec_1_501_c_3_-1 whether org complied with record keeping requirements as required under the code sec_6001 and sec_6033 organizational information facts org was incorporated on xx in the state of state the specific purpose of the organization as stipulated by article ii of the articles of incorporation is to engage in the solicitation receipt and administration of property and from time to time to disburse such property and the income therefrom for activities related to the development of new housing for low to moderate income families or for other charitable purposes in accordance with sec_501 the internal_revenue_service the service received the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code signed by president the president of org on xx its intended purposes as described in the application were rehabilitation of dilapidated single family dwellings a the organization will purchase dilapidated single family dwellings from the department of housing and urban development hud these units will be hud repossessions the purchase_price for each unit will be based on an independent appraisal the purchase of each unit will be financed through loans from hud approximately of the purchase_price and loans at market interest rates from private investors including president the president of the organization approximately of the purchase_price the organization will then rehabilitate each unit so that it meets all applicable building codes and is suitable for marketing all rehabilitation work will be done by local building contractors at prevailing rates contractors will be unrelated to the officers or directors of the organization the rehabilitation of each unit will be financed through loans from hud approximately of rehabilitation costs and loans at market or below market interest rates from private investors including president the president of the organization approximately of rehabilitation costs this activity will consume about of the organization’s time form 886-a page of department of the treasury-internal revenue service schedule number or exhibit 886-a form ia date explanation of items name of organization taxpayer tax identification_number year period ended org 20xx this activity furthers the organization’s goal of rehabilitating existing housing stock in depressed urban neighborhoods thereby helping to halt the deterioration of such neighborhoods and contributing to their revitalization this activity will begin as soon as the organization locates a suitable property being offered for sale by hud and hud determines that the organization is eligible to participate in its sale and loan programs c this activity will be conducted in depressed urban neighborhoods located within city the organization’s president president will handle all day to day tasks related to purchase rehabilitation and financing of housing units sale of rehabilitated dwellings to very low low and moderate income families a b c the organization will sell the units it rehabilitates to very low low and moderate income families at market prices the units will be marketed through periodicals and through local real_estate agents who specialize in homes for very low low and middle income buyers the organization will provide education and advice to first-time homebuyers especially with regard to available sources of financing this activity will consume about of the organization’s time this activity furthers the organization’s voals of i assisting very low low and moderate income families to achieve the goal of home ownership and ii contributing to the stability and revitalization of depressed urban neighborhoods by helping families become stakeholders in those neighborhoods this activity will begin as soon as the organization completes rehabilitation of its first property this activity will be conducted in depressed urban neighborhoods located within city the organization’s president president and volunteers who support the organization’s goals will handle all day to day tasks related to marketing and sales development and support of after-school tutoring and sports programs for ‘at risk high school and junior high school students a all profits from the sales of rehabilitated units will be used to finance after-school tutoring and sports programs for at risk high school and junior high school students the organization will work with school district personnel and other non-profit organizations to strengthen existing programs and to develop new programs of this type is anticipated that most programs will recruit and compensate credentialed teachers and physical education instructors to provide students with academic tutoring and sports instruction after school hours this activity will consume about of the it form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended 20xx org b c organization’s time this activity furthers the organization’s goals of providing constructive activities for at risk youth which will encourage them to stay in school and which will counteract the negative influences which they encounter each day this activity will begin as soon as the organization realizes a profit from the sale of rehabilitated units initially the organization will focus on developing and supporting programs at school located in city state and school-2 located in city state the organization’s president president and volunteers who support the organization’s goals will handle all day to day tasks related to the development and support of these after-school programs a determination_letter was issued on xx granting exemption status under the code sec_501 as an organization described under the code sec_509 with an advanced ruling period through xx the service reaffirmed the exempt status of org as a publicly_supported_organization in 20xx issue - operational_test on xx the service initiated a review of the forms return of organization exempt from income_tax and activities of org for the years ending xx org was involved in two separate but related activities one of the activities was rental for residential purpose org owned two properties in the beginning of 20xx and rented them out the other activity that org was involved in was the purchasing refurbishing and reselling of hud properties this activity began in 19xx and reached its peek in 20xx and then tapered off by 20xx org was no longer purchasing properties from hud however org fixed-up and sold one of the properties on xx forms filed by org indicated that board members of org were the same since 19xx president was the president dir-1 dir-2 and dir-3 were directors dir-1 and dir-3 were also directors of co-1 co-1 during the same period org stopped its operation and dissolved its assets in early 20xx the remaining single property was transferred to co-1 and cash assets of about dollar_figure were contributed to other exempt_organizations the other activity that org was involved in was purchasing refurbishing and reselling hud properties this activity began in 19xx and continued through 20xx during these years org purchased properties from hud two of these properties were sold to dir-4 the president of co-1 we reviewed forms for the years ending december 19xx through 20xx the sales of the properties were only in 19xx through 20xx and they were reported on forms as follows _account description res property sales fees contracts from gov't agencies 20xx12 20xx12 20xx12 20xx12 20xx12 19xx12 form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a eter name of organization taxpayer explanation of items tax identification_number year period ended org 20xx total income acquisition costs broker commission buyer costs pd by seller yet pee carrying at costs closing costs closing closing costs at a costs paid_by seller development fees rehab costs total expenses net gain loss net gain loss the table above appeared to indicate that org made little or no profits from these transactions however president received substantial compensation and benefits the follow table is a summary of the expenses reported on forms and displays how the funds earned from the two activities were utilized for the years 19xx through 20xx account description 19xx12 20xx12 20xx12 20xx12 20xx12_ 20xx12 comp to officers directors etc pension_plan contribution n1 health insurance payroll_taxes total pymt to for a gooch other expenses total office administrative expenses ww paid to for a gooch the table above indicates over of office administrative expenses in 19xx through 20xx were paid to president in the forms of compensation and benefits which was substantially higher than the dollar_figure estimated annual compensation to him on form_1023 issue - net_earnings inuring to the benefit of an insider in the form_1023 org indicated it would be operating after-school programs for at risk school students there were no records supporting the existence of or expenses_incurred for the purpose of this activity cancelled checks indicated that org made the following payments to an entity wholly owned by dir-4 co-2 co-2 form 886-a department of the treasury-internal revenue service page of amount date payee total ck schedule number or exhibit form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended org 20xx xx o1 xx o2 xx cq-2 total co-2 was formerly known as co-3 in response to our request for supporting records org states that it does not have any written bills invoices service contracts etc for any of these payments facts applicable to all issues president and dir-4 owned and or controlled the following entities during the years most if not all of these entities utilized the same office space and staff paid for by co-1 owned owned own sec_50 address city state co-4 co-5 entity name dir-4 co-6 co-6 co-2 co-2 co-7 _co-8 co-8 owns owns through his wife own sec_50 owns own sec_50 own sec_50 own sec_50 president co-1 co-1 co-9 president owned owned own sec_50 in the year 20xx co-1 paid dollar_figure to for co-6 president documentation to substantiate the purpose of these payments owner of co-6 was unable to provide sufficient during the years 20xx through 20xx five properties owned by co-1 were quitclaimed out of co-1 and eventually went to co-8 co-8 co-8 was equally owned by president and dir-4 in exchange for each of the five properties co-8 assumed the outstanding mortgage of these properties the outstanding mortgages were substantially below fair market values of the properties co-1 had full-time employees dir-4 and the office manager since xx co-1 provided health_insurance_coverage for the entire family of these employees however beginning on xx co-1 also provided health insurance for president’s family at dollar_figure per month we questioned why co-1 was paying for president’s family and the response was it was agreed that co-1 would pay the health insurance for president from xx his department of the treasury-internal revenue service form 886-a page of form 886-a eee explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended org 20xx insurance was paid for until xx dir-5 was a board member of co-1 however no other board members received the same benefit from co-1 minutes of meetings in response to our request for the minutes of the meetings of the governing body including committee meetings org provided the minutes of annual meetings for 20xx without a date as to when it was held the signature page was not provided it contains the following statements minutes of annual meetings of both shareholders and directors of org we the undersigned being all of the shareholders directors and the secretary of the corporation hereby agree and consent that the annual meeting of the shareholders and the annual meeting of directors of the corporation be held on the date designated hereunder and do hereby waive all notice whatsoever of such meeting and of any adjournment thereof we do further agree and consent that any and all lawful business may be transacted at such meetings or at any adjournment or adjournments thereof as may be deemed advisable by any shareholder or director present thereat any business transacted at such meetings or a any adjournment or adjournments thereof shall be a valid and legal and of the same force and effect as if such meeting or adjourned meetings we held after the notice ‘the directors and shareholders of this company pursuant to statutory requirements of that law held its annual meeting of the shareholders and immediately thereafter held its annual meeting of board_of directors as of the day set forth below the undersigned constituting all the shareholders directors and the secretary of this company hereby acknowledge that by placing their signatures below they consent to the waiver notice of these meetings and consent to said meetings being held by said shareholders board_of directors and secretary upon motion duly noted and seconded and unanimously carried out the following was considered and voted upon by the undersigned the minutes listed some of the matters that took place during the year org has not paid dividends there being no further business to come before the meeting of the undersigned upon motion duly make and seconded and unanimously carried the meeting was adjourned form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a ev date explanation of items name of organization taxpayer tax identification_number year period ended org _ 20xx a review of org’s bylaws indicate that section dollar_figure states directors shall be elected at each annual meeting of the board_of directors to hold office until the next annual meeting by plurality vote of the directors in office immediately preceding the election section dollar_figure of the bylaws states annual meetings of the board_of directors shall be held for the purpose of organization election of directors and officers and the transaction of other business annual meetings shall be held on the fifteenth day of february of each year pincite a m section dollar_figure of the bylaws states a majority of the authorized number of directors shall constitute a a meeting at which a quorum is initially present may continue to quorum for the transaction of business transact business notwithstanding the withdrawal of directors if any_action taken is approved by at least a majority of the required quorum for that meeting we compared the minutes to the bylaws to see whether org complied with its own rules and observed the following inconsistencies e e e e e with the reference to shareholders and dividends the minutes appear to follow the format of a for-profit corporation the minutes did not mention which officers and board members were present and whether a quorum was met although the minutes didn’t indicate when it was held the content indicated it was held at the end of the year the bylaws required it to be held on or the next working day after the fifteenth day of february there were no elections of directors the nearly dollar_figure in payments to co-2 represented a substantial expenditure however there were no discussions or approval by the board law the code dollar_figure a states an organization described in subsection c shall be exempt from taxation under this subutle the exempt_organization listed under the code sec_501 is described as corporations organized and operated exclusively for religious charitable no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual emphasis added the income_tax regulations the regulation sec_1_501_a_-1 states the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization phe regulation sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended org 20xx the regulation sec_1_501_c_3_-1 states ‘an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals emphasis added phe regulation dollar_figure1 c -1 d i states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the regulation sec_1_501_c_3_-1 although states in terms of the net_earnings of an organization the inurement doctrine applies to any of an organization's charitable assets see 75_tc_127 petroleum corp v payment ofa full-ume salary for part-time work was inurement payment of excessive_compensation is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s the regulation sec_1_501_c_3_-1 states the term charitable includes relief of the poor and distressed or of the underprivileged or iv to combat community deterioration and juvenile delinquency in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes revrul_70_585 1970_2_cb_115 provides that nonprofit housing organizations created to aid low and moderate income families by lessening neighborhood tensions eliminating prejudice and discrimination and combating community deterioration may qualify for exemption under sec_501 of the code receipt by an exempt_organization of less than fair_market_value in a sale_or_exchange of property with an insider is also a form of inurement in 46_tc_519 two doctors transferred their private practice of medicine including the building in which the practice was housed to a non-profit hospital they controlled a portion of the building was occupied by a for-profit laboratory under a prior agreement with the two doctors the doctors caused the hospital to acquiesce in the arrangement with the laboratory the hospital received no consideration for the assignment of its space to the laboratory either as part of the sale or through a share of the laboratory’s gross revenues payments in consideration of the assignment that should have been paid to the hospital were paid directly to the two doctors the doctors performed no services for the laboratory the tax_court held that the arrangement resulted in an inurement of the hospital’s charitable assets to the two doctors in anclote psychiatric ctr v commissioner t c memo an organization’s board_of directors caused the organization to sell its largest asset - a hospital - to a for-profit entity formed by the directors the board_of directors obtained an independent appraisal of the hospital and hired independent counsel to represent the organization the closing however occurred almost two years after the appraisal the parties failed to make adjustments to the values established in the appraisal the tax_court determined that the purchase_price received by the organization on the sale of the hospital was not within a reasonable range of what could be form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form rev date explanation of items 886-a name of organization taxpayer tax identification_number year period ended org 20xx considered fair_market_value accordingly the tax_court held that the sale transaction resulted in inurement within the meaning of sec_501 the provision of inurement can be direct or indirect in anclote psychiatric ctr supra the sale transaction giving rise to the inurement was between an exempt_organization and a for-profit corporation formed by the organization’s directors although the for-profit corporation was the direct beneficiary of the below-market sale transaction the tax_court held that the transaction resulted in ‘an advantage to the shareholders of the for-profit corporation and that this advantage constituted inurement of the organization’s charitable assets to the shareholders in 765_f2d_1387 cir the ninth circuit treated as inurement compensation paid_by a controlled_entity to the organization’s insiders in church by mail two individuals reverend ewing and reverend mcelrath ran a church that mailed printed sermons to several million homes they also owned a for-profit advertising agency which provided the church's printing and mailing services the ninth circuit found that the combined compensation paid to reverend ewing and reverend mcelrath by the church and the advertising agency was excessive the ninth circuit rejected the church's argument that the portion of the compensation paid_by the advertising agency should not be included in the determination of reasonableness and treated this portion as indirect inurement of the church’s earnings to the church’s insiders ii the ninth circuit based its conclusion on the following legal principle w hen a second organization is created which serves to funnel income to the individual who controls the purportedly exempt_organization and the income exceeds a reasonable salary the income inures to the benefit of a private person within the meaning ol lr c sec_501 fd in church of scientology of california vy indirect inurement can occur even if the organization’s insiders are not formally in control of the intermediary used to funnel the funds from the organization to the insiders commissioner 823_f2d_1310 cir the organization transferred in excess of dollar_figure million toa for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology at the time of the transfer the founder and his wife were not directors officers or employees of the corporation the founder was no longer serving as the head of the church but continued to exert significant control_over the church by making policy statements directives and orders f 2d pincite in particular his approval was required for all financial planning d the directors of the corporation approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo_aboard which the founder and his family lived the ninth circuit held that the organization's funds funneled through the corporation constituted inurement to the founder and his family f 2d pincite u s 222_fsupp_151 e d wash the 412_f2d_1197 the prohibition on inurement in the code sec_501 is absolute the service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement see spokane motorcycle club v 283_fsupp2d_58 moreover for purposes of establishing that inurement occurred it is not necessary to calculate the precise amount of inurement as long as it is shown that the value of the transfer giving rise to inurement is not within a reasonable range of what could be considered fair_market_value see anclote psychiatric ctr vy commissioner t c memo form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended org 20xx record keeping requirement the code sec_6001 states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the seeretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the code sec_6033 states in general every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe che regulation dollar_figure01-1 a states n general any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information the regulation sec_1_6001-1 states exempt_organizations -in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 the regulations sec_1_6001-1 states retention of records -the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law phe revrul_59_95 1959_1_cb_627 jan states an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status effective date of revocation the regulation sec_1 a -1 a states subject only to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause an organization that has been form 886-a _ page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of organization taxpayer tax identification_number year period ended - explanation of items org 20xx determined by the commissioner or the district_director to be exempt under sec_501 a or the corresponding provision of prior_law may rely upon such determination so long as there are no substantial changes in the organization's character purposes or methods of operation the regulation sec_601_201 states a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization the regulation sec_601_201 states a n exemption ruling or determination_letter may be revoked or moditied by a ruling or determination_letter addressed to the organization the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented issue - operational_test government position in order for an organization to retain its exempt status it must demonstrate to the service that it meets both the organizational and the operational tests the facts stated above indicate that org failed the operational_test charitable purposes include relief activily and selling of real properties in the manner described above doesn’t address the needs of low-income people in fact the rental_activity and the selling of real properties were operated in a manner no different than other business entities that are engaging in such activities in a commercial manner of the poor and distressed the regulation sec_1_501_c_3_-1 org’s rental in 20xx org sold properties fixing and selling properties at market rate doesn’t constitute assisting low- income families therefore the activities as described above did not meet the operational_test as described under dollar_figure1 c -1 c of the regulation org has bylaws but chooses not to comply with them it held the annual board member meetings in december instead of february it made no elections during the annual meetings it did not discuss and or approve many of the significant matters that took place during the years these actions represent org disregarding its own rules and regulations which in turn indicates that org did not meet the operational_test as described under dollar_figure1 c -1 c of the regulation issue - net_earnings inuring to the benefit of an insider although dir-4 wasn't an officer or director of org the facts and circumstances indicate that he had significant influence over org therefore dir-4 president and all entities they own owned are private shareholders or individuals within the meaning of the regulation sec_1 a -i c in the year 20xx org paid dollar_figure to co-2 an entity wholly owned by dir-4 a private_shareholder_or_individual within the meaning of the regulation sec_1_501_a_-1 org failed to provide sufficient substantiation that the payments were for the expenses_incurred on org’s behalf the board members of org did not approve these form 886-a department of the treasury-internal revenue service page of schedule number or exhibit form 886-a rev date name of organization taxpayer explanation of items tax identification_number year period ended org __12 20xx payments therefore all payments paid to or for co-2 constitute inurement to dir-4 and represent an act prohibited by the code sec_501 issue - record keeping requirement through out the examination org was unwilling or unable to produce the records necessary to support and substantiate the financial information reported on the annual returns it filed accordingly org failed to comply with requirements under the code sec_6001 and sec_6033 and the regulations thereunder conclusion based on the information secured during the examination we conclude that org is not operated for exempt purposes under sec_501 of the code an organization can not be recognized as exempt under sec_501 unless it shows that it is operated exclusively for charitable education or other exempt purposes and its net_earnings does not inure to the benefit of any private_shareholder_or_individual among other things org’s activities must demonstrate conclusively that it meets the operational_test of sec_1_501_c_3_-1 of the regulations the activities show that the primary purpose is renting properties out to the general_public which does not exclusively serve a purpose described in sec_501 of the code it also engaged in many transactions enabling its net_revenues to benefit dir-4 the private shareholders or individuals of org therefore the exempt status granted to org should be revoked effective from january 20xx in accordance with the regulation sec_601_201q form 886-a department of the treasury-internal revenue service page of
